DETAILED ACTION

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 26 September 2022 has been entered in full.  
Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 28 is limited to a non-elected species, i.e., antibody that binds IL-11R.  The elected species is an antibody product that binds IL-11, designated species (B1) in the restriction requirement mailed 07 March 2022, whereas the IL-11R antibody in claim 28 corresponds to non-elected species (B2).  Note the election of (B1) in the election received 09 May 2022.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 2, 4, and 6-22 are canceled.  Claim 28 is withdrawn from consideration as being directed to a non-elected invention.  Claims 3, 5, and 23-27 are under examination.



Withdrawn Objections And/Or Rejections
	The objection to claim 23 for informalities as set forth at p. 3 of the previous Office action (mailed 25 May 2022) is withdrawn in view of the amended claim (as per the amendment received 26 September 2022).
The objection to claim 24 under 37 CFR 1.75 as set forth at p. 3 of the previous Office action (mailed 25 May 2022) is withdrawn upon further consideration.
The rejection of claims 3-9 and 23-25 under 35 U.S.C. 112(a) regarding scope of enablement as set forth at pp. 4-8 of the previous Office action (mailed 25 May 2022) is withdrawn in view of the canceled and amended claims, and in view of Applicant’s persuasive arguments supported by the Cook publication submitted with the response (received 26 September 2022).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 5, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/103108 A1 (SINGAPORE HEALTH SERV PTE LTD, NAT UNIV SINGAPORE; published 22 June 2017; of record).  The rejection is maintained for the reasons set forth at p. 9 of the previous Office action (mailed 25 May 2022) and for the reasons discussed below.
Applicant argues (pp. 9-10, remarks received 26 September 2022) that the reference does not teach the method as now claimed.
This has been fully considered but is not found to be persuasive.  
‘108 teaches a method for treating a metabolic disease, comprising administering a therapeutically or prophylactically effective amount of an anti-IL-11 antibody antagonist of IL11-mediated signaling to a subject. See p. 40 li. 19 to p. 41 li. 21 wherein the reference indicates that the metabolic disease can be NASH, diabetic nephropathy, or diabetic retinopathy.  It is noted that NASH only occurs in subjects having steatosis, which is currently recited in the claims.  Diabetic nephropathy and diabetic retinopathy only occurs in subjects having diabetes, which is currently recited in the claims.  The reference indicates that the commercially available neutralizing antibody MAB218 can be used (p. 66, for example) which is an anti-IL-11 antibody antagonist of IL-11-mediated signaling that inhibits the binding of IL-11 to its receptor.   See also pp. 2-4, especially p. 4 li. 4-7.  This anticipates claims 1 and 3.
‘108 further teaches the method comprising a step of determining whether the subject to be treated has an elevated level of IL-11 or l-11R, and selecting subjects having an elevated level of IL11 or IL-11R for treatment. See p. 42 li. 34 to p. p. 45 li. 2.  This anticipates claims 23-25.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

USSN 17/050,710:
Claims 3, 5, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 9, 11, 14, 18, 21, 23, 27, 29, 31, 34, 38, 41, 43, and 46 of copending Application No. 17/050,710 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at pp. 11-12 of the previous Office action.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



17/212,456:
Claims 3, 5, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-45 of copending Application No. 17/212,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at p. 12 of the previous Office action.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Applicant argues (p. 10, remarks received 26 September 2022) that the provisional rejections should be held in abeyance until allowable subject matter is agreed upon as per MPEP 804(I)(B).
This has been fully considered but is not found to be persuasive.  Applicant’s attention is respectfully directed to M.P.E.P. § 804(I)(B)(1), which states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (emphasis added)

Accordingly, the rejection is maintained and is expressly not held in abeyance.

US 10,894,826 B2:
Claims 3, 5, and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US 10,894,826 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at p. 13 of the previous Office action.
Applicant argues (pp. 10-11, remarks received 26 September 2022) that the amended claims do not recite NASH and thus are not taught or suggested by the patented claims.  This has been fully considered but is not found to be persuasive.  NASH is a type of NAFLD (see Korinkova et al., 2020, Front. Endocrinol. 11:597583; pp. 1-19).  NAFLD is recited in the instant claims.  Accordingly, the species recited in the patented claims anticipates the instantly recited genus.

US 10,870,696 B2:
Claims 3, 5, and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US 10,870,696 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at pp. 13-14 of the previous Office action.
Applicant argues (p. 11, remarks received 26 September 2022) that the amended claims do not recite NASH and thus are not taught or suggested by the patented claims.  This has been fully considered but is not found to be persuasive.  As discussed above, NASH is a type of NAFLD, which is recited in the instant claims.  Accordingly, the species recited in the patented claims anticipates the instantly recited genus.

US 10,865,240 B2:
Claims 3, 5, and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US 10,865,240 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at pp. 13-14 of the previous Office action.
Applicant argues (p. 11, remarks received 26 September 2022) that the amended claims do not recite diabetic retinopathy and thus are not taught or suggested by the patented claims.  This has been fully considered but is not found to be persuasive.  Diabetic retinopathy develops in subjects suffering from diabetes (see Fong et al., 2004, Diabetes Care 27(Suppl. 1): S84-S87).  Diabetes is recited in the instant claims.  Accordingly, the species recited in the patented claims anticipates the instantly recited genus.

US 10,889,642 B2:
Claims 3, 5, and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US 10,889,642 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at pp. 14-15 of the previous Office action.
Applicant argues (pp. 11-12, remarks received 26 September 2022) that the amended claims do not recite diabetic nephropathy and thus are not taught or suggested by the patented claims.  This has been fully considered but is not found to be persuasive.  Diabetic nephropathy develops in subjects suffering from diabetes (see Bell et al., 2010, BMC Medical Genomics 3:33; pp. 1-11).  Diabetes is recited in the instant claims.  Accordingly, the species recited in the patented claims anticipates the instantly recited genus.

New Rejections Necessitated By Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 26 and 27 recite administration of specific IL-11 antibodies, or an antigen-binding fragment thereof, which comprises six specific CDR sequences, or a variant thereof in which one or two or three amino acids in one or more of the CDR sequences are substituted with another amino acid.  Therefore, both of the claims read on methods of using antibody products that comprise less than the full complement of six CDR sequences comprising the amino acid sequences of (1) SEQ ID NOs: 40-45 (corresponding to antibody “Enx203”) or (2) SEQ ID NOs: 34-39 (antibody “Enx108A”).  The claims recite a genus of antibody products having (1) an explicitly recited functional feature of specifically binding any IL-11 protein; (2) an explicit function of being an antagonist of IL-11-mediated signaling; and (3) an implied functional feature of having an activity to be therapeutically effective in the therapeutic method of treating a metabolic disease.  However, the claims recite only partial structural features.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Rabia, et al. (2018, Biochemical Engineering Journal 137:365-374) teach what effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2).  Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph). 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make variant antibodies that bind IL-11 proteins and how to test them for desired binding and therapeutic activities, only one species of Enx203 antibody and one species of Enx108A antibody within the claimed Enx203-based and Enx108A-based genera are described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.  Such is not representative of the claimed genera.  While the larger genus of antagonistic IL-11 antibodies recited in claims 3, 5, and 23-25 are supported by the prior art disclosures of many such IL-11 antagonistic antibodies, none of these prior art antibodies fall within the subgenera claimed, i.e., Enx203-based antibodies and Enx108A-based antibodies, and thus cannot be relied upon as additional species supporting the subgenera.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating tumors or inducing an immune response.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  Similarly, in Juno Therapeutics, Inc., Sloan Kettering Institute for Cancer Research v. Kite Pharma, Inc. (Case 2020-1758, CAFC August 2021), the court found that the disclosure of two antibody products (scFv molecules) was insufficient to support written description for the claimed genera, specifying that the specification at issue failed to disclose “structural features common to the members of the genus to support that the inventors possessed the claimed invention;” i.e., the specification and evidence of record failed to provide a structure-function correlation.  In the instant case, there is also no evidence of a structure-function correlation for antibodies, and thus the claims are properly rejected for lack of adequate written description.
	
Allowable Subject Matter
	Applicant is advised that if claims 26 and 27 are amended to be independent and further to delete reference to amino acid substitutions, that such amended claims would be considered allowable.

Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dearment, “Singapore biotech could get more than $1B from Boehringer Ingelheim under partnership” https://medcitynews.com/2020/01/singapore-biotech-could-get-more-than-1b-from-boehringer-ingelheim-under-partnership/; accessed 27 October 2022.  This press release provides evidence that the Enx203 and Enx108A antibodies corresponding to the structures recited in claims 26 and 27 were developed by the instant Applicants.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
27 October 2022